                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UN ITED STATES D ISTRICT CO U RT                           March 26, 2019
                             SO U TH ERN D ISTRICT O F TEX A S                       David J. Bradley, Clerk
                                   H OU STO N DIV ISION

KA KK AR ,

        Plaintiff,


BELLICUM PHARM ACEUTICALS,INC.,et
al,

        D efendants.

                                           O R D ER

       Before the Coul'
                      tare PlaintiffJohn Sodec,Jr.'s($kSodee'')M otion forAppointmentas
Lead Counsel(Doc.//14),Plaintiffs'David Kim (tûKim'')5Linda Silberstein (tûsilberstein''),
Francisco Dos RamosAlvarado C6Alvarado''),and RobertKennard (ttKennard'')(collectively
tûBellicum lnvestor Group'') Motion to for Appointmentas Lead Counsel (Doc.//15),and
PlaintiffDong Kang's(iûKang'')MotionforAppointmentasLeadCounsel(Doc.//17).TheCoul't
reviewed al1supporting documentsrelated tothevariouscompeting Motions(Doc.//16,20-23).
Additionally,the Courtheard oralargum enton the Plaintiffs'M otions.A fterreview ing the parties'

argum entsand applicable legalauthority,the Courtgrants Bellicum InvestorG roup'sM otion.

              B ackground

       This is a federal securities class action brought on behalf of investors w ho purchased

publiclytraded securitiesofBellicum Pharmaceuticals,lnc.(tûDefendant'')between May8,2017
to January 30,2018 (the ttclassPeriod'').Theclassis ûkseeking to recoverdamagescaused by
Defendants'violationsofthefederalsecuritieslawsandtopursueremediesunderSections10(b)
and 20(a) of the Securities Exchange Act of l934 (the dkExchange Ad'') and Rule 10b-5
prom ulgated thereunder,against the Com pany and certain of its top officials.''D oc.//1 at 1-2.
The case Rudy v.Bellicum Pharmaceuticals,Inc.etaI.,Civ.No.11-18-000795 (S.D.
($k#lf#y'')wasconsolidatedintothiscase.
       Il.    L egalStandard

       The Private Securities Litigation Reform Act (ILPSLRA'') sets forth the procedure for

choosingaleadplaintiffin securitiesclassactions.l5U.S.C.j78u-4(a)(3)(B).Afternoticehas
been given to classm em bers and the caseshave been consolidated,the Courtisto appointa lead

plaintiffdçlalssoonaspracticable.''ld atj78u-4(a)(3)(B)(ii).
       Section 21D(a)(3)(B) of the amended Exchange Act requires the Courtto adopt a
rebuttable presum ption that the m ost adequate plaintiff in any private action arising under this

chapteristhe person or group ofpersons that:

              (aa)haseitherfiledthecomplaintormadeamotioninresponsetoanotice...;
              (bb)inthedetermination ofthecourt,hasthelargestfinancialinterestintherelief
              soughtby the class;and
              (cc)othenvisesatisfiestherequirementsofRule23oftheFederalRulesofCivil
              Procedure.

15U.S.C.j78u-4(a)(3)(iii)(l).
       If a presum ption is created that a party is the m ost adequate lead plaintiff, it ilm ay be

rebutted only upon proof by a m em ber of the purported plaintiff class that the presum ptively

mostadequate plaintiff'either 1)ûlwillnotfairly and adequately protectthe interests ofthe
class'';or2)dtis subjectto unique defensesthatrendersuch plaintiffincapable ofadequately
representingtheclass.''15U.S.C.j78u-4(a)(3)(B)(iii)(Il).
       111.   A nalysis

       N one of the M ovants filed either the com plaint in this case or the Rudy com plaint,but

eachmadeatimelymotiontobeappointedasleadplaintiff.Seel5U.S.C.j78u-4(a)(3)(A)(tûno

                                                2
laterthan 60 daysafterthe date on which thenotice is published,any memberofthe purported

classmay movethe courtto serve aslead plaintiff.'').Noticeconcerning the pendency ofthis
law suit was published on Globe Newsw ire and none of the m oving parties challenged the

adequacy of the notice.See Doc.//14,Ex.2.Because each M ovanttim ely filed their M otion for

Appointm entas Lead Plaintiff,the Courtturnsto the tw o rem aining elem entsofthepresum ption.

       A . LargestFinancialInterest

       ti-l-he PSLR A does not delineate a procedure for determ ining the ilargest financial

interest'am ong the proposed class m em bers.''ln re Enron Corp.Sec.Litig.,206 F.R.D .427,440

(S.D.Tex.2002).However,four factorscoul'ts find relevantto thecalculation ofthe largest
financialinterestare 1)thenumberofsharespurchased;2)thenumberofnetsharespurchased;
3)thetotalnetfundsexpended by theplaintiffsduring theclassperiod;and 4)the approximate
losses suffered by the plaintiffs. Id Courts place the greatest em phasis on the fourth factor,

tinancialloss suffered by the plaintiffs.ln re Sequans Com m c'ns S.A.Sec.Litig.,289 F.Supp.3d

416,420(E.D.N.Y.20l8).
       U nder these criteria, Bellicum lnvestor Group has the largest tinancial interest.

Collectively itsm em berssuffered $420,806 in losses.lDoc.#16,Ex.2.Asto the otherM ovants,

PlaintiffSodec suffered $57,604.78 in losses and PlaintiffKang suffered $95,452.17 in losses.
Doc.#14, Ex. 4'
              , Doc. //17, Ex.4.On each m easure losses suffered,total shares,net shares

purchased,and netfunds expended- Bellicum lnvestor Group'sexpenditures orlossesis greater

than the othertwo M ovants.Compare D oc.#16,Ex.2 with D oc.//17,Ex.4 and Doc.//14,Ex.4.




1PlaintiffKim suffered $255,820 in losses,PlaintiffSilberstein lost$95,023,PlaintiffAlvarado
lost$36,708,and PlaintiffKennard lost$33,255.
                                              3
Ex.4.Accordingly,Bellicum lnvestorGroup suffered the largestfinanciallossand thereforehas

the largestfinancialinterestin the reliefsoughtby the class.

       B. Rule 23

       After determ ining the largest financial interest, the Court m ust then ensure that the

persons with the largest financial interest ûûotherw ise satisfies the requirem ent of Rule 23.'5 l5

U.S.C.j 78u-,4(a)(3)(iii)(1)(cc).dtln a PSLRA motion to appoint lead plaintiff,the Court
considers only w hetherthe proposed plaintiffhasm ade a Ssprelim inary show ing''thattw o ofRule

235s requirem ents typicality and adequacy are satistied.''ln re Sequans,289 F.Supp.3d at

422(citationsomitted).
           i. Typicality

       ks-rypicality is satisfied if the class representatives'claim s or defenses are typicalof,but

not necessarily identical to, those of the class; class representatives should have the sam e

interestsand have suffered thesameinjuriesasothersin the class,andtherepresentatives'and
class m em bers' claim s need only share the sam e essential characteristics.''ln re Enron Corp.

Sec.,529F.Supp.2d 644,673 (S.D.Tex.2006).There isno dispute among the M ovantsthat
each of their claim s arises out of the sam e course events- allegedly false and m isleading

statem ents concerning the Defendants' product, BPX -50l. Each M ovant w ill m ake sim ilar

argum ents that Defendants violated various provisions of the Exchange A ct.A ccordingly,the

Court concludes that Bellicum lnvestor Group, the class m em bers w ith the largest financial

interest,have satisfied theirburden to m ake a prelim inary show ing oftypicality.

       ii A dequacy

       The contention betw een the M ovants is concerning the adequacy of Bellicum lnvestor

Group.Specifically, Plaintiff Kang challenges Bellicum lnvestor G roup's ability to adequately
                                                 4
representthe class because itis kdan uncohesive group''of fourpeople living in fourdifferent

states and is represented by tw o law firm s.Doc.#21.Bellicum lnvestor Group argues thatthe

group ûtis a sm all, cohesive partnership of four investors, each of whom incurred significant

losses in connection w ith their purchases of Bellicum securities,and each ofw hom understands

and is prepared to execute the responsibilities of lead plaintiff.''D oc.#20 at 2.Plaintiff Sodec

doesnotchallenge the adequacy ofeitherofthe otherPlaintiffsto representthe class.

       The standard for determining adequacy requires ûûan inquiry into 1) the zeal and
competence of the representatives' counsel and 2) the willingness and ability of the
representatives to take an active role in and controlthe litigation and to protectthe interests of

absentees.''Federv.F/cc.Datauvys'.Corp.,429F.3d 125,130(5th Cir.2005)(quoting Bergerv.
Compaq Computer Corp.,257 F.3d 475,479 (5th Cir.2001)(cleaned up).Additionally,the
PSLRA ûGrequires that securities class actions be m anaged by active,able class representatives

whoareinformedandcandemonstratetheyaredirectingthelitigation.''1d.(quotingBerger,257
F.3dat483)(cleanedup).
       Bellicum lnvestor Group is represented by tw o law firm s,Pom erantz LLP and Federm an

& Sherwood, and each appears to be qualified and experienced counsel w ho have litigated

numerousclass actions.See Doc.//16,Ex.5-6 (noting both firms have represented partiesin
securitiesactionsinthe Southern DistrictofTexas).Thisappearsto be a common classaction
based upon alleged violations of the Exchange A ct.The Courtconcludes thatcounselw ould be

able to com petently representthe class in this litigation.N othing abouttheir interests appears to

be antagonistic to the interests ofother classm em bers.Finally,as noted Bellicum InvestorGroup

suffered a significant loss and thus has a sufficient financial interest in the case's outcom e to

suggestthatthey willpursue the case zealously.
                                                5
       PlaintiffKang doesnotchallenge the com petenc,
                                                    e ofBellieum lnvestorGroup's counsel,

ratherhe challenges the cohesion of the group.Plaintiff K ang argues thatthe Bellicum lnvestor

G roup is a tûcobbled together group ofunrelated people''who have no pre-litigation relationship

asidefrom losingtheirinvestments.Doc.#2lat14.itA plaintiffgroup willgenerallyberejected
ifthe courtdeterm ines that itis ûsim ply an artifice cobbled together by cooperating counselfor

the obvious purpose of creating a large enough grouping of investors to qualify as lead

plaintiff.'''InrePetrobrasSec.Litig.,l04F.Supp.3d618,622 (S.D.N.Y.2015).However,the
PSLR A expressly allow s for a tûperson or group of persons''to be appointed lead plaintiff. 15

U.S.C.j78u-4(a)(3)(B)(iii)(l).
       Furtherm ore,the ûtPSLRA does not detine w hat a ûgroup'can or should be,nor how its

dm em bers'm ustbe related to one another.''Varghese v.China Shenghuo Pharm.H oldings lnc'.,

589 F.Supp.2d 388,392 (S.D.N.Y.2008).In fact.k'gtlhe majority ofcoul'tspermitunrelated
investorsto join togetherasa group,and evaluatea motion to do so on a case-by-case basis,
evaluating w hether the grouping best serves the interest of the class.'' ln re Sequans, 289 F.

Supp.3dat423(citing Varghes.,589F.Supp.2d at392).lnmakingsuchadetermination,coul'ts
haveexamined:ûû(i)thesizeofthe ggroupl;(ii)any evidence thatthe group wasformed inbad
faith;and(iii)therelationship between theparties.''InreSequans,289 F.Supp.3dat423(citing
Barnetv,ElanCorp.,236F.R.D.158,162 (S.D.N.Y.2005)).
       As to the size of the group,the Fifth Circuit noted ûûthat the Securities and Exchange

Com m ission has taken the position thata group of investors appointed to serve as lead plaintiffs

ordinarilyshouldcomprisenomorethanthreetohvepersons.''Berger,257F.3dat478n.2(5th
Cir.2001)(citing In re Baan Co.Sec.Litig.,186 F.R.D.214,224 (D.D.C.1999))(emphasis
added).The Circuit's concern was with large groups (e.g., groups of tw enty or thirty-nine
                                                6
members)thatçkwerepreviousty unaffiliated,eaeh ofwhom have suffered modesttosses,and
w ho thus have no dem onstrated incentive or ability to w ork togetherto controlthe litigation.''Id.

Likewise,the case thatPlaintiffK ang reliesupon forthe argum entthatBellicum lnvestor Group

isnotan adequate lead plaintiff,Abouzied v.Applied Optoelectronics,Inc.,No.4.17-CV-2399,

20l8 W L 539362,at*5 (S.D.Tex.Jan.22,2018),involved alargergroup,consisting oftwelve
members (three married couples, one unrelated individual, and one representative of five
differententities).Thislarger group ofunrelated people triggered the concerns raised by the
Fifth Circuitin Berger concerning the size ofthe group indicating lessincentive orability to work

together.SeeAbouzied,2018 W L 539362,at*4.

       How ever,the Bellicum lnvestorG roup is a sm allgroup offour people,one ofw hom has

thelargestlossofa1lthe M ovants,PlaintiffKim .PlaintiffKim alone suffered a lossof$255,820
(doublePlaintiffKang'slossof$95,452.17).2Therefore,the group isnottoo largeand thereis
no evidence thatitwas form ed in bad faith- it was nota group broughttogether in orderto

manufacturethegreatestfinancialloss.SeeOklahomaLaw Enf'tRet.uvyw.v.AdeptusHeaIthInc.,
No.4:17-CV-00449,20l7 W L 3780164,at*6 (E.D.Tex.Aug.31,2017)(skgtjhe individual
losses ofboth gmembersj surpassthose ofany otherputative lead plaintiffhere ...''which
isrem ovesany realconcern thatthisgroup oftw o classm em bers w as form ed only to m anufacture

the greatestfinancialinterestin orderto be appointed lead plaintiff,and each individualplaintiff

willremaininvestedintheoutcomeofthelitigation.'').Accordingly,becausethemembersofthe
Bellicum lnvestorGroup (particularly PlaintiffKim and PlaintiffSilberstein)have the greatest



2 Additionally, the Courtnotes the second largestindividualloss within the Bellicum Investor
Group isPlaintiffSilberstein who lost$95,023 nearly thesame am ountlostby PlaintiffKang.
                                                7
individual tinancial interests in this litigation,the group m em bers have the incentive to rem ain

invested in the litigation and representthe interestsofthe class.

       Plaintiff Kang's prim ary argum ent against the adequacy of Bellicum Investor Group is

thatthe group hasno pre-litigation relationship outsideofinvestmentlosses.However,tûgajny
lingering uncertainty,w ith respectto the adequacy standard in securities fraud class actions,has

been conclusively resolved by the PSLRA 'S requirem entthat securitiesclassactions be m anaged

by active,able classrepresentatives who are inform ed and can dem onstrate they are directing the

litigation.''Berger,257 F.3dat483 (5th Cir.2001).ûQLAIgroup may submitevidenceto suggest
thateventhough the individualsare unrelated,thegroup isstillableto actcohesively,effectively

managethelitigation,and adequately representthe class.''Oklahoma Law Ak/'/Sc/.Sys,2017
W L 3780164,at*5.Here,the Bellicum lnvestorG roup subm itted evidence concerning the group

m em ber's ability and w illingness to cohesively m anage the litigation and representthe class.See

Doc.#16,Ex.4.The joint declaration submitted by the group demonstrates their plan
iûcoordinate their efforts,oversee counsel,and diligently prosecute this litigation for the benetit

oftheclass.''Doc.#20 at5'
                        ,seealso Doc.#16 at3-4 (noting plansforgroup communications,
collaboration,and managementofthe litigation).Furthermore,the fourmembersare informed
and experienced investors.3

       A ccordingly, for the aforem entioned reasons, the Court tinds Bellicum lnvestor Group

meetsthe presumption thatthe group isthemostadequatelead plaintiff.See 15 U.S.C.j78u-
4(a)(3)(iii)(l).


3Two ofthemembersaredoctors,oneisan attorney,and onem em berholdsam aster'sdegreein
environm ental sciences from Yale U niversity. The evidence suggests that the m em bers are
inform ed and able to directthe litigation.D oc.//16,Ex.4'
                                                         ,Doc.//35,Tr.7:7-7:21.
                                                8
       C . R ebuttable Presum ption

       The presum ption m ay be rebutted w ith evidence that the group tbw ill not fairly and

adequatelyprotectthe interestsoftheclassorthatthey aresubjectto someuniquedefensesthat
would render them incapable of adequately representing the class.'' 15 U.S.C. j 78u-

4(a)(3)(B)(iii)(11). Plaintiff Kang's argument against Bellicum lnvestor Group               the
presum ptively m ost adequate lead plaintiff is that the group has no pre-litigation relationship

which Plaintiff Kang argues m eans the group is a dtlawyer-driven'' group sim ply tûcobbled

together''to qualify as lead plaintiff in this case.How ever,as explained none of the concerns

raised by PlaintiffK ang rise to the levelofsuggesting thatthe group cannotfairly and adequately

protectthe classm em bers'interests.A gain,the Courtem phasizesthatone ofthe m em bersofthe

Bellicum Investor G roup alone has over double the largest single loss of a11 the individual

investor M ovants.A dding the three other individual investors to serve as co-lead plaintiff does

not render the group inadequate.See In re Sequans, 289 F. Supp. 3(1 at 426. Plaintiff K ang

presented no evidence that the group will not fairly and adequately represent the class.

Additionally, the C ourt notes that the group outlined the procedure by w hich any potential

disputes betw een group m em bers w ould be handled should a disagreem ent betw een group

membersariseduring thecourseoflitigation.Doc.//16,Ex.4 at4 !9.Furthenzzore,thereisno
suggestion that the group members are subject to unique defenses that would render them
incapable ofrepresenting the class.

       1V.    Selection of C ounsel

       UnderthePSLRA,ûtthemostadequateplaintiffshall,subjecttotheapprovalofthecourt,
select and retain counselto representthe class.'' 15 U.S.C. j 78u-4(a)(3)(B)(v).Bellicum
lnvestor Group isrepresented by Pom erantz LLP and Federm an & Sherw ood.A s discussed,both
                                               9
in this districtto serve as lead counsel.See Doc.#16,Ex.5-6.Furtherm ore,this districthas

previously allow ed two law firm s to serve as co-lead counsel in securities litigation.See In re

Landry'
      sSeafoodRest.,Inc.,No.CIV.A.11-99-1948,2000 W L 33999467,at*5(S.D.Tex.M ar.
30,2000)(stgtjhe Courtfindsno reason notto appointthe two law firmsasCo-lxead Counsel.
Both clearly have broad experience in prosecuting such actions.'').The Court finds that
Pom erantz LLP and Federm an & Sherwood have extensive experience in prosecuting securities

litigation and have w orked together ttw ith efficiency and w ithout duplication of efforts or

unnecessary increasein attorney'sfees.''Doc.//15 at15,
                                                     'Doc.#16 at2! 2,Ex.5M .TheCourt
seesno reason to notadhere to Bellicum InvestorG roup's choice:Pom erantz LLP and Federm an

& Sherwood are appointed Co-laead ClassCounsel.The Courtwillplace asa condition on this

appointm ent that the 1aw firm s insure that there is no duplication of services or unnecessary

increase in fees.

       C onclusion

       For the foregoing reasons,the Courtappoints Bellicum Investor Group as Lead Plaintiff

and Pom erantz LLP and Federm an & Sherwood as Co-Lead Class Counsel. Accordingly,

Plaintiff Bellicum Investor Group's M otion (Doc.//15) is GRANTED.Plaintiff Kang and
PlaintiffSodec'sM otions(Doc.#14& Doc.//17)areD EN IED .
       Itisso ORD ER ED .

        MA2 2 6 2912
Date                                        The Honorable A1 H .Bennett
                                            U nited StatesD istr tJudge
